Citation Nr: 1113487	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  01-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee, left ankle, and/or low back disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1977 and from May 1983 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in part denied the Veteran's application to reopen a previously denied claim of service connection for a bilateral hip disability 

In September 2003 and October 2005, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In October 2006, the Board reopened the Veteran's previously denied service connection claim for a bilateral hip disability, including as secondary to service-connected left knee, left ankle, and/or low back disabilities, and denied this claim on the merits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Remand (Joint Motion) and vacated the Board's October 2006 decision and remanded the case.

Most recently, in November 2009, the Board again reopened the claim for service connection for a bilateral hip disability and remand the case for a medical opinion pursuant to the August 2008 Joint Motion for Remand and Court Remand.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the July 2008 Joint Motion, both VA's Office of General Counsel and the Veteran's representative at that time, a private attorney, contended that the VA examination report dated on February 6, 2006, was insufficient for purposes of determining the Veteran's entitlement to service connection for a bilateral hip disability, including as secondary to service-connected left knee, left ankle, and/or low back disabilities.  Both parties specifically contended in the Joint Motion that the VA examiner had not provided a sufficient rationale for his negative nexus opinion.  The parties also contended that, in light of the deficiencies in the VA examiner's medical opinion, the Board had erred as a matter of law by not ensuring compliance with its own October 2005 remand which had directed that an examination be scheduled.  See Stegall v. West, 11 Vet. App. 268 (1998).

On VA examination in October 1999, the Veteran had complaints which included left hip pain and tenderness. He limped on the left, wore a brace on his left knee, and used a cane.  He was able to move around the examining room, mount and dismount the examining table, and rise from a supine and sitting position.  He rolled over first on his right side before rising to the sitting position.  The Veteran hopped painfully on his foot and was able to heel and toe walk.  Physical examination showed a tender left trochanteric bracer and a full range of motion of the left hip.  The impression included trochanteric bursitis of the left hip.

On VA outpatient treatment in November 2000, the Veteran's complaints included left hip pain which he asserted was secondary to an in-service leg injury.  The VA examiner questioned the existence of such a relationship.  The assessment included left hip pain.

In February 2006, the most recent VA examination of the Veteran was conducted.  He reported complaints of bilateral hip pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran stated that his bilateral hip pain began during active service at the same time that he began experiencing low back pain.  He did not use any ambulatory aids for his hip pain but he used a cane in his right hand for his service-connected left knee disability.  Physical examination showed an antalgic gait on the left secondary to the left knee, tenderness to palpation of the left sacrum and left upper greater trochanter, no other hip tenderness, and full strength in both hips.  X-rays of the both hips showed bilateral minimal incipient degenerative joint disease.  The VA examiner noted that the Veteran experienced only slight functional impairment of the hips and no weakness, fatigability, or incoordination.  Specifically, when range of motion testing of the hips was conducted, the Veteran actually reported having pain in his low back.  This examiner also stated "?secondary to service-connected left knee/ankle/low back plus Allen."  In an addendum to this examination report, the VA examiner stated that the Veteran's bilateral hip disability was not caused by or related to his service- connected left knee/ankle/low back disabilities "and no aggravation (Allen)."  The examiner again noted that the Veteran actually pointed to his sacrum when he was reporting complaints that he believed where hip pain, "so [it] is part of [his] low back condition."

More recently, several VA x-ray examination reports were placed in the record.  A February 2006 report indicates that x-ray examination of both hips revealed "slight prominent superior acetabular lips bilaterally, more marked on the right side.  No other localizing signs of bone, joint, or soft tissue abnormality observed . . ." the impression was merely "bilateral hip joint changes, noted above."  

VA x-ray examination reports dated July 2006 and September 2007 reveal impressions of minimal hypertrophic changes of the superolateral aspect of the right acetabulum.  

In April 2010, the same physician that conducted the February 2006 VA examination issued another medical opinion which indicated again that "the Veteran does not have a bilateral hip condition.  Therefore, it cannot possibly be caused by" one of the service-connected disabilities.  Again, the physician noted that when the Veteran reported what he believed to be hip pain, he was pointing at his sacrum, which is his low back.  

In October 2010, the same physician issued his third medical opinion; again stating that there was not disability of either hip with the symptoms of pain being referable to the lower back and not the hips.  The physician indicated that the finding of "minimal incipient DJD (degenerative joint disease) is just an incidental finding," and that the degenerative joint disease of the hips was not caused by the service-connected conditions.  

The Board understands the physician's assertion that the Veteran's complaints of what he believes to be bilateral hip pain on range of motion are in fact symptoms of low back pain.  The physician is clear that the anatomical area indicated by the Veteran is actually his sacrum, low back, and not his hip joints.  However, the physician's opinion of the lack of a hip disability, needs additional rational in light of x-ray findings of degenerative joint disease of the hips.  In light of the Court's August 2008 Order vacating and remand the Board's October 2006 decision, this claim must be again be remanded to the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed hip disabilities since 2006.  Subsequently, and after securing the proper authorizations where necessary, make arrangements in order to obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  Also obtain all the records of any treatment at VA facilities from January 2006 to the present.  

2.  Contact the VA physician who conducted the February 2006 VA joints examination, if available, and ask him to provide an addendum to the VA joints examination report dated on February 6, 2006.  The claims file should be provided to this examiner for review.   Based on a review of the claims file, this examiner should provide another addendum to his prior opinions in which he states that "minimal incipient DJD (of the hips) is just an incidental finding."  The examiner must provide a rationale for this opinion.  Specifically, the examiner must clarify his finding that minimal incipient degenerative joint disease of the hips is merely an incidental finding unrelated to the Veteran's service-connected left knee, left ankle, and low back disabilities.  Is it age related?  Are findings of minimal incipient degenerative joint disease of the hips common for persons of the age and fitness level of the Veteran at the time that the x-ray examinations were conducted?  Is there some other explanation?

3.  If the VA examiner who conducted the February 6, 2006, examination is not available, schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed bilateral hip disability.  The claims file should be provided to the examiner for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should be asked give an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral hip disability, if diagnosed, was caused or aggravated by the Veteran's service- connected left knee, left ankle, and/or low back disabilities.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Following the above, readjudicate the Veteran's claims of entitlement to service connection.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

